Chapter 32, Laws of 1941, purports to increase the salary of certain county officials. Plaintiff was *Page 623 
holding a county office coming within the terms of the 1941 law at the time this law became effective. The question presented by this record is whether the said Chapter 32, is constitutional, in so far as it purports to increase the salary of a county official during the term which he was serving when the law became effective.
The question now presented has been before this court on three occasions. Hauser v. Seeley, 18 S.D. 308, 100 N.W. 437; State ex rel. Lamm v. Spartz, 62 S.D. 593, 255 N.W. 797; Clark v. Board of County Commissioners, 64 S.D. 417, 267 N.W. 138. We adhere to the holding in the cases of State ex rel. Lamm v. Spartz, supra, and Clark v. Board of County Commissioners, supra.
The judgment appealed from is affirmed.
All the Judges concur.